Per Curiam.  Replevin. The owner of personal property, seized under an attachment against the property of another, may maintain replevin against the Sheriff or other officer having it in posession. The right has been recognized by this court in many cases. Thatcher v. Franklin, 37 Ark., 64; Cox v. Vise, 50 Ark. 283; Raleigh v. Griffith, 37 Ark., 151; Clayton v. Johnson, 36 Ark., 406; Overbee v. McGee, 15 Ark., 459; Hickman v. Ford, 43 Ark., 207; Mansf. Dig., 5572, subd. 5. Reverse the judgment and remand the cause for further proceedings.